DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term "a surface layer of the martensitic stainless steel sheet" is being interpreted to mean the volume of the claimed martensitic stainless steel sheet from the surface of the claimed martensitic stainless steel sheet to a depth of 0.05 mm in the thickness direction of the claimed martensitic stainless steel sheet as defined in [0049] of the specification as filed.

Reasons for Allowance
Claims 1-8 are allowed.
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art WO 2016/170761 with reference made to English equivalent US 2018/0112285 (US '285).
US '285 discloses a martensitic stainless steel (abstract) that can be formed into a sheet [0083].  This martensitic stainless steel of US '285 has a chemical composition wholly encloses the instantly claimed chemical composition ([0030]-[0054], [0061]-[0080], and [0094]-[0123]); see the comparative table below (all values in wt%).



Element
Ranges of Claims 1-8
Ranges of US '285
Overlap
C
0.035-0.095
0.02-0.10
0.035-0.095
Si
0.01-1.0
0.01-2.0
0.01-1.0
Mn
0.01-0.90
0.01-3.0
0.01-0.90
P
≤0.05
≤0.05
≤0.05
S
≤0.05
≤0.05
≤0.05
Cr
10.0-14.0
10.0-16.0
10.0-14.0
Ni
0.01-0.40
0.01-0.80
0.01-0.40
Al
0.001-0.50
0.001-0.50
0.001-0.50
V
0.05-0.50
0.01-0.50
0.05-0.50
N
0.050-0.20
0.050-0.20
0.050-0.20
Mo
0.01-0.50
0.01-0.50
0.01-0.50
Cu
0.01-0.15
0.01-5.0
0.01-0.15
Co
0.01-0.50
0.01-0.50
0.01-0.50
Ti
0.01-0.15
0.01-0.50
0.01-0.15
Nb
0.01-0.15
0.002-0.15
0.01-0.15
Zr
0.01-0.15
0.01-0.50
0.01-0.15
B
0.002-0.0100
0.002-0.0100
0.002-0.0100
Ca
0.002-0.0100
0.002-0.0100
0.002-0.0100
Mg
0.002-0.0100
0.002-0.0100
0.002-0.0100
Fe
Balance
Balance
Balance


Thus, one of ordinary skill in the art can select a chemical composition from the disclosure of US '285 that meets the instantly claimed chemical composition.
	Regarding the C and N relations in instant claim 1, US '285 explicitly discloses that it is preferable that C%+N%≥0.10% [0093] and that it is preferable that N%≥C% [0090].  Thus, one of ordinary skill in the art would be motivated to select C and N contents that met these criteria and thus meet the relationships in instant claim 1 of Formulas 1 and 2.
	Regarding the claimed tensile properties in instant claim 1, US '285 indicates that "excellent" values of tensile strength, proof stress, and elongation are obtained at values of 1400 MPa or more, 1200 MPa or more, and 8.5% or more, respectively [0139,0142,0145].  Thus, one of ordinary skill in the art would be motivated to manufacture the martensitic stainless steel sheet of US '285 such that it possessed a tensile strength of 1400 MPa or more, a proof stress of 1200 MPa or more, and an elongation of 8.5% or more and thereby meet the relationships in instant 
US '285 does not a martensitic stainless steel sheet having a number of precipitates with a major axis length of 200 nm or more in a surface layer (up to 0.05 mm from the surface) of their martensitic stainless steel sheet is 25 or less per 100 µm2.  In addition, US '285 does not disclose a method of making that is substantially identical to the instantly disclosed method of making.
Therefore, US '285 does not disclose or suggest the presently claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2005/0274436 discloses a martensitic stainless steel with a composition comprising (in wt%) 0.02-0.10% C, 0.05-1.0% Si, 0.05-1.5% Mn, ≤0.03% P, ≤0.01% S, 9-15% Cr, 0.1-7.0% Ni, 0.0005-0.05% Al, 0.005% V, less than 0.1% N, and a balance of Fe; the maximum length of M3C carbides in the steel is 10-200 nm in the direction of the minor axis (see generally claims).
	A machine translation of JP 2006-291240 has additionally been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        June 5, 2021

/Patricia L. Hailey/Primary Examiner, Art Unit 1732